DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 10430079. Although the claims at issue are not identical, they are not patentably distinct from each other because each claimed limitation is obviously anticipated by a corresponding limitation in the US Patent 10430079.
Instant Application 17/508695
US Patent 10430079
1. A method comprising: reducing data stored in a storage system, wherein the storage system is characterized by a total storage capacity; 
1. A method of adjusting storage capacity in a computing system, the method comprising by a storage device: reducing data;
determining an amount of storage capacity saved by reducing the data; 
determining an amount of storage capacity saved by reducing the data;
determining an updated total storage capacity for the storage system in dependence upon an anticipated data reduction level, wherein the anticipated data reduction level is determined based on the amount of storage capacity saved by reducing the data; and 
determining an updated total storage capacity for the storage device in dependence upon an anticipated deduplication reduction level;
representing an updated total storage capacity provided by the storage system based on the anticipated data reduction level.
representing in the updated total storage capacity provided to a computing device, some portion of the amount of storage capacity saved by reducing the data, as additional storage capacity, wherein the portion of the amount of storage capacity saved is less than the amount of storage capacity saved.

As can be seen above, while the specific wording is slightly different, the limitations of the instant claim are obviously anticipated by the cited limitations of US Patent 10430079.  For instance, while the US Patent does not explicitly state, “wherein the storage system is characterized by a total storage capacity,” it does later disclose “updated total storage capacity,” which obviously indicates that there is a “total storage capacity” being characterized.  Furthermore, while the US Patent does not explicitly state, “wherein the anticipated data reduction level is determined based on the amount of storage capacity saved by reducing the data,” it does later describe “representing in the updated total storage capacity provided to a computing device, some portion of the amount of storage capacity saved by reducing the data,” which obviously indicates that the claimed anticipated deduplication reduction level is related to “amount of storage capacity saved by reducing the data”.  
Claims 2 – 20 are similarly obviously anticipated in view of claims 1 – 17 of the US Patent 10430079.  
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 11163448. Although the claims at issue are not identical, they are not patentably distinct from each other because each claimed limitation is obviously anticipated by a corresponding limitation in the US Patent 11163448.
Instant Application 17/508695
US Patent 11163448
1. A method comprising: reducing data stored in a storage system, wherein the storage system is characterized by a total storage capacity; 
1. A method comprising: determining, by a storage device, an anticipated reduction level at which future commitments of data to the storage device are expected to be reduced through deduplication, wherein the anticipated reduction level is determined at least partially based on a current amount of data stored on the storage device;
determining an amount of storage capacity saved by reducing the data; 
…utilizing, by the storage device, the anticipated reduction level to determine an updated total storage capacity for the storage device; and providing, by the storage device, the updated total storage capacity.
determining an updated total storage capacity for the storage system in dependence upon an anticipated data reduction level, wherein the anticipated data reduction level is determined based on the amount of storage capacity saved by reducing the data; and 
…utilizing, by the storage device, the anticipated reduction level to determine an updated total storage capacity for the storage device; and providing, by the storage device, the updated total storage capacity.
representing an updated total storage capacity provided by the storage system based on the anticipated data reduction level.
…utilizing, by the storage device, the anticipated reduction level to determine an updated total storage capacity for the storage device; and providing, by the storage device, the updated total storage capacity.

As can be seen above, while the specific wording is slightly different, the limitations of the instant claim are obviously anticipated by the cited limitations of US Patent 11163448.  For instance, while the US Patent does not explicitly state, “wherein the storage system is characterized by a total storage capacity,” it does later disclose “updated total storage capacity,” which obviously indicates that there is a “total storage capacity” being characterized.  Furthermore, while the US Patent does not explicitly state, “wherein the anticipated data reduction level is determined based on the amount of storage capacity saved by reducing the data,” it does later describe “providing, by the storage device, the updated total storage capacity,” which obviously indicates that the claimed anticipated deduplication reduction level is related to “amount of storage capacity saved by reducing the data”.  
Claims 2 – 20 are similarly obviously anticipated in view of claims 1 – 17 of the US Patent 11163448.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the applicant has provided evidence that the applicant intends the term "computer-readable storage medium” to include non-statutory matter.  The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph [0057]).  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory machine-readable storage medium”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 6, 8 – 10, 12 – 13, 15 – 17, and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aronovich et al. US Patent Application Publication No. 2012/0246438 (herein after referred to as Aronovich).
Regarding claim 1, Aronovich describes a method comprising: reducing data stored in a storage system (Data deduplication refers to the reduction and/or elimination of redundant data (page 1, paragraph [0003]).  A nominal capacity of a deduplication storage system may be intended to refer to the product of the physical capacity multiplied by the expected deduplication ratio… (page 2, paragraph [0013])), wherein the storage system is characterized by a total storage capacity (A nominal capacity of a deduplication storage system may be intended to refer to the product of the physical capacity multiplied by the expected deduplication ratio… (page 2, paragraph [0013])); determining an amount of storage capacity saved by reducing the data (Specifically, if the nominal capacity of the storage system increases, based on an increase in the value of the expected deduplication ratio, then the total capacity of the Sus, as well as their individual capacities, increase accordingly (page 3, paragraph [0030])); determining an updated total storage capacity for the storage system in dependence upon an anticipated data reduction level, wherein the anticipated data reduction level is determined based on the amount of storage capacity saved by reducing the data; and representing an updated total storage capacity provided by the storage system based on the anticipated data reduction level (A nominal capacity of a deduplication storage system may be intended to refer to the product of the physical capacity multiplied by the expected deduplication ratio… (page 2, paragraph [0013]).  One aspect of the illustrated embodiments, following, concerns computing and reporting the capacity of a deduplication storage system based on nominal sizing (rather than physical sizing) (page 2, paragraph [0014]).  …This ratio is computed based on a current deduplication ratio, which depends on the data currently stored in the system, and on a configured deduplication ratio, which is based on user estimation and is assigned by the user upon configuration.  Both of the latter ratios may be specified and computed per data type defined by the user, thus producing an expected deduplication ratio per data type (page 2, paragraph [0015])).
Regarding claim 2, Aronovich describes the method of claim 1 (see above) wherein reducing the data further comprises compressing the data (Data deduplication refers to the reduction and/or elimination of redundant data (page 1, paragraph [0003]).  Removal of redundant data results in a compressed dataset).
Regarding claim 3, Aronovich describes the method of claim 1 (see above) wherein reducing the data further comprises deduplicating the data (Data deduplication refers to the reduction and/or elimination of redundant data (page 1, paragraph [0003])).
Regarding claim 5, Aronovich describes the method of claim 1 (see above) wherein determining the updated total storage capacity for the storage system further comprises determining the updated storage capacity for the storage system in dependence upon an anticipated reduction level (A nominal capacity of a deduplication storage system may be intended to refer to the product of the physical capacity multiplied by the expected deduplication ratio… (page 2, paragraph [0013]).  One aspect of the illustrated embodiments, following, concerns computing and reporting the capacity of a deduplication storage system based on nominal sizing (rather than physical sizing) (page 2, paragraph [0014]).  …This ratio is computed based on a current deduplication ratio, which depends on the data currently stored in the system, and on a configured deduplication ratio, which is based on user estimation and is assigned by the user upon configuration.  Both of the latter ratios may be specified and computed per data type defined by the user, thus producing an expected deduplication ratio per data type (page 2, paragraph [0015])).
Regarding claim 6, Aronovich describes the method of claim 1 (see above) wherein representing the updated total storage capacity provided by the storage system further comprises representing the updated total storage capacity provided by the storage system periodically (…sampling each predefined time interval, where the average is computed over the set of recent samples, and the size of this set is predefined… (page 3, paragraph [0026])).
Regarding claim 8, Aronovich describes a storage system that includes one or more storage devices (variety of storage devices… (page 2, paragraph [0020])), a computer processor (Processor 152 of Fig. 3), and a computer memory (Memory 153 of Fig. 3), the computer memory including computer program instructions that when executed by the computer processor cause the storage system to carry out the steps of (page 4, paragraph [0046]): reducing data stored in a storage system (Data deduplication refers to the reduction and/or elimination of redundant data (page 1, paragraph [0003]).  A nominal capacity of a deduplication storage system may be intended to refer to the product of the physical capacity multiplied by the expected deduplication ratio… (page 2, paragraph [0013])), wherein the storage system is characterized by a total storage capacity (A nominal capacity of a deduplication storage system may be intended to refer to the product of the physical capacity multiplied by the expected deduplication ratio… (page 2, paragraph [0013])); determining an amount of storage capacity saved by reducing the data (Specifically, if the nominal capacity of the storage system increases, based on an increase in the value of the expected deduplication ratio, then the total capacity of the Sus, as well as their individual capacities, increase accordingly (page 3, paragraph [0030])); determining an updated total storage capacity for the storage system in dependence upon an anticipated data reduction level, wherein the anticipated data reduction level is determined based on the amount of storage capacity saved by reducing the data; and representing an updated total storage capacity provided by the storage system based on the anticipated data reduction level (A nominal capacity of a deduplication storage system may be intended to refer to the product of the physical capacity multiplied by the expected deduplication ratio… (page 2, paragraph [0013]).  One aspect of the illustrated embodiments, following, concerns computing and reporting the capacity of a deduplication storage system based on nominal sizing (rather than physical sizing) (page 2, paragraph [0014]).  …This ratio is computed based on a current deduplication ratio, which depends on the data currently stored in the system, and on a configured deduplication ratio, which is based on user estimation and is assigned by the user upon configuration.  Both of the latter ratios may be specified and computed per data type defined by the user, thus producing an expected deduplication ratio per data type (page 2, paragraph [0015])).
Regarding claim 9, Aronovich describes the storage system of claim 8 (see above) wherein reducing the data further comprises compressing the data (Data deduplication refers to the reduction and/or elimination of redundant data (page 1, paragraph [0003]).  Removal of redundant data results in a compressed dataset).
Regarding claim 10, Aronovich describes the storage system of claim 8 (see above) wherein reducing the data further comprises deduplicating the data (Data deduplication refers to the reduction and/or elimination of redundant data (page 1, paragraph [0003])).
Regarding claim 12, Aronovich describes the storage system of claim 8 (see above) wherein determining the updated total storage capacity for the storage system further comprises determining the updated storage capacity for the storage system in dependence upon an anticipated reduction level (A nominal capacity of a deduplication storage system may be intended to refer to the product of the physical capacity multiplied by the expected deduplication ratio… (page 2, paragraph [0013]).  One aspect of the illustrated embodiments, following, concerns computing and reporting the capacity of a deduplication storage system based on nominal sizing (rather than physical sizing) (page 2, paragraph [0014]).  …This ratio is computed based on a current deduplication ratio, which depends on the data currently stored in the system, and on a configured deduplication ratio, which is based on user estimation and is assigned by the user upon configuration.  Both of the latter ratios may be specified and computed per data type defined by the user, thus producing an expected deduplication ratio per data type (page 2, paragraph [0015])).
Regarding claim 13, Aronovich describes the storage system of claim 8 (see above) wherein representing the updated total storage capacity provided by the storage system further comprises representing the updated total storage capacity provided by the storage system periodically (…sampling each predefined time interval, where the average is computed over the set of recent samples, and the size of this set is predefined… (page 3, paragraph [0026])).
Regarding claim 15, Aronovich describes a computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, carry out the steps of (page 4, paragraph [0046]): reducing data stored in a storage system (Data deduplication refers to the reduction and/or elimination of redundant data (page 1, paragraph [0003]).  A nominal capacity of a deduplication storage system may be intended to refer to the product of the physical capacity multiplied by the expected deduplication ratio… (page 2, paragraph [0013])), wherein the storage system is characterized by a total storage capacity (A nominal capacity of a deduplication storage system may be intended to refer to the product of the physical capacity multiplied by the expected deduplication ratio… (page 2, paragraph [0013])); determining an amount of storage capacity saved by reducing the data (Specifically, if the nominal capacity of the storage system increases, based on an increase in the value of the expected deduplication ratio, then the total capacity of the Sus, as well as their individual capacities, increase accordingly (page 3, paragraph [0030])); determining an updated total storage capacity for the storage system in dependence upon an anticipated data reduction level, wherein the anticipated data reduction level is determined based on the amount of storage capacity saved by reducing the data; and representing an updated total storage capacity provided by the storage system based on the anticipated data reduction level (A nominal capacity of a deduplication storage system may be intended to refer to the product of the physical capacity multiplied by the expected deduplication ratio… (page 2, paragraph [0013]).  One aspect of the illustrated embodiments, following, concerns computing and reporting the capacity of a deduplication storage system based on nominal sizing (rather than physical sizing) (page 2, paragraph [0014]).  …This ratio is computed based on a current deduplication ratio, which depends on the data currently stored in the system, and on a configured deduplication ratio, which is based on user estimation and is assigned by the user upon configuration.  Both of the latter ratios may be specified and computed per data type defined by the user, thus producing an expected deduplication ratio per data type (page 2, paragraph [0015])).
Regarding claim 16, Aronovich describes the computer program product of claim 15 (see above) wherein reducing the data further comprises compressing the data (Data deduplication refers to the reduction and/or elimination of redundant data (page 1, paragraph [0003]).  Removal of redundant data results in a compressed dataset).
Regarding claim 17, Aronovich describes the computer program product of claim 15 (see above) wherein reducing the data further comprises deduplicating the data (Data deduplication refers to the reduction and/or elimination of redundant data (page 1, paragraph [0003])).
Regarding claim 19, Aronovich describes the computer program product of claim 15 (see above) wherein determining the updated total storage capacity for the storage system further comprises determining the updated storage capacity for the storage system in dependence upon an anticipated reduction level (A nominal capacity of a deduplication storage system may be intended to refer to the product of the physical capacity multiplied by the expected deduplication ratio… (page 2, paragraph [0013]).  One aspect of the illustrated embodiments, following, concerns computing and reporting the capacity of a deduplication storage system based on nominal sizing (rather than physical sizing) (page 2, paragraph [0014]).  …This ratio is computed based on a current deduplication ratio, which depends on the data currently stored in the system, and on a configured deduplication ratio, which is based on user estimation and is assigned by the user upon configuration.  Both of the latter ratios may be specified and computed per data type defined by the user, thus producing an expected deduplication ratio per data type (page 2, paragraph [0015])).
Regarding claim 20, Aronovich describes the computer program product of claim 15 (see above) wherein representing the updated total storage capacity provided by the storage system further comprises representing the updated total storage capacity provided by the storage system periodically (…sampling each predefined time interval, where the average is computed over the set of recent samples, and the size of this set is predefined… (page 3, paragraph [0026])).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aronovich in view of Kimmel US Patent Application Publication No. 2014/0052946 (herein after referred to as Kimmel).
Regarding claim 4, Aronovich describes the method of claim 1 (see above).  Aronovich does not specifically describe wherein determining the updated total storage capacity for the storage system further comprises determining the updated storage capacity for the storage device in dependence upon a predetermined amount of storage capacity held in reserve.
Kimmel describes techniques for opportunistic data storage including using storage reduction techniques such as deduplication (page 1, paragraph [0002]).  In various embodiments, allocation information 112 may comprise information indicating whether any logical storage addresses and/or physical storage locations of data storage device 104 have been reserved.  For example, in some embodiments, allocation information 112 may comprise information indicating whether any logical storage addresses associated with data storage device 104 have been reserved by application executing on processor circuit 102 (page 3, paragraph [0023]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kimmel teachings in the Aronovich system. Skilled artisan would have been motivated to incorporate the method of allowing applications to reserve storage addresses as taught by Kimmel in the Aronovich system for effectively manage data storage.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data storage management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 7, Aronovich describes the method of claim 1 (see above).  Aronovich does not specifically describe wherein representing the updated total storage capacity provided by the storage system further comprises representing the updated total storage capacity provided by the storage system upon storing data.
Kimmel describes techniques for opportunistic data storage including using storage reduction techniques such as deduplication (page 1, paragraph [0002]).  In some embodiments, tracking component 110 may be operative to update allocation information 112 and/or capacity information 114 to reflect the storage of the data and the results of any storage reduction techniques applied by storage reduction component 108 (page 3, paragraph [0027]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kimmel teachings in the Aronovich system. Skilled artisan would have been motivated to incorporate the method of updating allocation information to reflect storage of data as taught by Kimmel in the Aronovich system for effectively manage data storage.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data storage management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 11, Aronovich describes the storage system of claim 8 (see above).  Aronovich does not specifically describe wherein determining the updated total storage capacity for the storage system further comprises determining the updated storage capacity for the storage device in dependence upon a predetermined amount of storage capacity held in reserve.
Kimmel describes techniques for opportunistic data storage including using storage reduction techniques such as deduplication (page 1, paragraph [0002]).  In various embodiments, allocation information 112 may comprise information indicating whether any logical storage addresses and/or physical storage locations of data storage device 104 have been reserved.  For example, in some embodiments, allocation information 112 may comprise information indicating whether any logical storage addresses associated with data storage device 104 have been reserved by application executing on processor circuit 102 (page 3, paragraph [0023]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kimmel teachings in the Aronovich system. Skilled artisan would have been motivated to incorporate the method of allowing applications to reserve storage addresses as taught by Kimmel in the Aronovich system for effectively manage data storage.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data storage management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 14, Aronovich describes the storage system of claim 8 (see above).  Aronovich does not specifically describe wherein representing the updated total storage capacity provided by the storage system further comprises representing the updated total storage capacity provided by the storage system upon storing data.
Kimmel describes techniques for opportunistic data storage including using storage reduction techniques such as deduplication (page 1, paragraph [0002]).  In some embodiments, tracking component 110 may be operative to update allocation information 112 and/or capacity information 114 to reflect the storage of the data and the results of any storage reduction techniques applied by storage reduction component 108 (page 3, paragraph [0027]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kimmel teachings in the Aronovich system. Skilled artisan would have been motivated to incorporate the method of updating allocation information to reflect storage of data as taught by Kimmel in the Aronovich system for effectively manage data storage.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data storage management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 18, Aronovich describes the computer program product of claim 15 (see above).  Aronovich does not specifically describe wherein determining the updated total storage capacity for the storage system further comprises determining the updated storage capacity for the storage device in dependence upon a predetermined amount of storage capacity held in reserve.
Kimmel describes techniques for opportunistic data storage including using storage reduction techniques such as deduplication (page 1, paragraph [0002]).  In various embodiments, allocation information 112 may comprise information indicating whether any logical storage addresses and/or physical storage locations of data storage device 104 have been reserved.  For example, in some embodiments, allocation information 112 may comprise information indicating whether any logical storage addresses associated with data storage device 104 have been reserved by application executing on processor circuit 102 (page 3, paragraph [0023]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kimmel teachings in the Aronovich system. Skilled artisan would have been motivated to incorporate the method of allowing applications to reserve storage addresses as taught by Kimmel in the Aronovich system for effectively manage data storage.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data storage management.  This close relation between both of the references highly suggests an expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Wigmore et al. US Patent No. 10108644 describes a system for accurately predicting storage utilization after deduplication.  Johnston et al. US Patent No. 9152333 describes techniques for estimating deduplication potential.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
December 3, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136